21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 1 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 2 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 3 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 4 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 5 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 6 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 7 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 8 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 9 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 10 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 11 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 12 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 13 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 14 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 15 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 16 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 17 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 18 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 19 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 20 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 21 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 22 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 23 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 24 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 25 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 26 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 27 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 28 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 29 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 30 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 31 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 32 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 33 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 34 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 35 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 36 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 37 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 38 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 39 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 40 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 41 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 42 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 43 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 44 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 45 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 46 of 47
21-10529-shl   Doc 77   Filed 09/10/21 Entered 09/10/21 13:47:57   Main Document
                                     Pg 47 of 47
